Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 3/24/2021 with a priority to 3/16/2018.
Claims 1-20 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,504,158, U.S. Patent No. 10,636,061 from and U.S. Patent No. 10,776,832 (application 16/820,091)
Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences between the claims at issue in this application US 2020/0380567 A1 (application 16/943738)  and U.S. Patent No. 10,776,832 are the following:
U.S. Patent No. 10,776,832 is a Method and application 16/943738 offers a:
1. A computer system comprising: one or more processors; and non-transitory computer-readable memory operatively connected to the one or more processors and having stored thereon 
Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences between the claims at issue in this application US 2020/0380567 A1 (app 16/943738) and U.S. Patent No. 10,504,158 and 10,636,061 are the following:
The claims in 16/943738 removes the following limitations from Independent claims 1:
(B)(iii) removes; “where Y is equal to the number of different messages required to express advertising formats supported by both the non-personal digital device and the N digital ad buying systems;”
(C) has (iii) limitations instead of (iv) limitations. The removed limitation is: “(iii)    metadata associated with the digital advertisement creative information;”
(G) has (ii) limitations instead of (iii) limitations. The removed limitation is: “(ii)    extracting, by the computer system, from the winning digital advertising creative, one or more ad tags for capturing information related to delivery of the winning digital advertising creative; and”
Dependent claims 2-20 are the same but Claims 21-29 from the other applications are not in this application.

REASONS FOR OVERCOMING THE ART OF RECORD

The following is examiner’s statement of reasons for overcoming the art of record: Claims 1-20 include a combination of limitations that result in a very specific set of steps that were not obvious in view of the art of record. At a high level the invention first estimates the 
However, the claims offer an extremely high level of detail and specific limitations which are not necessary in typical of bid exchanges because these bid exchanges are typically used to target an advertisement to a single user on a personal digital device or a group of users where there viewers have already been detected using mobile device identifier. These limitations include estimating the number of users for a first period of time, which the art demonstrates is well-known in other context, such as broadcast advertising, and the claims additionally offer specific steps for communicating the estimations and techniques for tracking the actual number of users that include unique placeholders, collecting device identifiers and substituting placeholders. Thus, the high level of detail in combination with specific functions renders the claims allowable over the art of record.
Regarding 35 USC 101: 
Under Step 2A Prong 1 
The claims include the abstract concepts of estimating a projected number of advertising impressions, generating a bid request, receiving the bid request at advertising bidders, obtaining pricing information (i.e. bids) for advertising from the bidder, selecting a winning bid from bid responses, notifying a winning bidder of won impressions, accessing (i.e. displaying) the 
Under Step 2A Prong 2 the claims include a combination offers the additional elements of non-personal devices, personal electronic devices, unique placeholder, place holders, formatting advertising, tracking clicks, device specific identifiers and timestamps, as well as the associated functions that each of these additional elements perform. The ordered combination of these additional elements offer more than merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). The ordered combination of steps is applying or using the judicial exception to a combination of additional elements and functions, which amounts to a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e).
Step 2B: Consideration of whether the combination of additional elements and functions is well-understood routine and conventional was not reached for the reason set forth in Step 2A Prong 2. 

Examiner sets forth the following references as being the closest to the applicant's inventive concept:
Karassner et al. (U.S. 2009/0265243; Hereafter: Karassner): Karassner describes a bidding exchange being used to request bids for billboard advertising.
Knapp et al. (U.S. 2012/0030034; Hereafter: Knapp): Provides detail about tags and scripts that Karassner lacks.
Bykowski et al. (U.S. 2002/0013757; Hereafter: Bykowski): An updated search yielded Bykowski which describes estimating or predicting impression in the context of broadcast content. 
Smith et al. (U.S. 2019/0318392): An updated search yielded Smith, which describes controls placement of advertisements on billboard based upon the priority.
Boudah et al (U.S. 2009/0030788): Boudah discloses management of advertising space on signs and billboards, but there is nowhere near the detail needed to suggest the applicant’s claims.
Strimaitis et al (U.S. 2016/0292744): Strimaitis discloses advertising channels in public spaces are configured to deliver adaptive and targeted advertising in real time, but there is nowhere near the detail need to suggest the applicant’s claims.

The Non-Final Office action dated 5/17/2019 for application number 16/353550 applied several additional references to the 28 dependent claims. These references provide further examples of bidding for advertising impressions. An NPL search yielded services that assist electronic billboard owners and advertisers to interact with online bid 
Wlosik exemplifies the available NPL. The reference lacks detail, but it provides evidence that the similar process are already happening, such as Clear Channel’s launch of a private marketplace (PMP) with Rubicon Project opening inventory on almost 1,000 digital boards to programmatic buyers through real-time bidding (RTB) pipes. See, Michal Wlosik. “What Is Digital Out-of-Home (DOOH) Advertising and How Does It Work?” December 2018. Available at https://clearcode.cc/blog/what-is-digital-out-of-home-dooh/

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688